Exhibit 10.3

 

[ex10-3_001.jpg] 

 

August 12, 2020

 

Sandesh Seth

275 Madison Avenue, Suite 702
New York, NY 10016

 

Dear Mr. Seth:

 

On behalf of Actinium Pharmaceuticals, Inc. (the “Company”), I am pleased to
provide you with this contract (the “Agreement”) related to your position as
Chief Executive Officer and Chairman of the Board of the Company. This Agreement
replaces your employment agreement with the Company dated August 8, 2018 (“Prior
Agreement”). This Agreement sets forth the terms related to your position as
Chief Executive Officer and Chairman of the Board of the Company.

 

1.  Position. The terms of your position with the Company are as set forth
below:

 

(a)  You shall serve as Chief Executive Officer and Chairman of the Board of the
Company with such responsibilities, duties and authority as are assigned to you
by the Board of Directors (the “Board”), or its designee. These responsibilities
shall include implementation of the overall direction of the Company as agreed
to with the Board, including, strategic planning, corporate policies, research
and development, staffing, finance, commercial, business development and all
aspects of company operations. You shall perform such other duties and shall
have authority consistent with your position.

 

(b)  You agree to devote your best efforts to advance the interests of the
Company and to discharge adequately your duties hereunder. Nothing herein shall
prohibit you from being an investor in another company such as a member of a
limited liability company, a general or limited partner of a limited partnership
or a stockholder of a corporation, or accepting or continuing in any advisory,
or board position with any other for-profit or non-profit entity, so long as
such activities are not in direct competition with the Company’s business nor
interfere with the duties of your position with the Company.

 

2.  Compensation. The Board shall review the amount of your base salary and
performance bonus, and shall determine the appropriate adjustments to each
component of your compensation each calendar year as specified below. As has
been customary, the services of an independent compensation consultant shall be
utilized to determine the relevant benchmark companies and provide the market
data which the Board shall use as reference materials in setting compensation in
addition to other parameters including overall company performance.

 





 

 

(a)  Base Salary. Each calendar year the Board will review your base salary and
make appropriate adjustments as needed and make its best efforts to accomplish
such review within the first calendar quarter. In doing so, the Board will seek
to adjust your base fee is to be competitively aligned to a range between the
25th (twenty-fifth) and 75th (seventy-fifth) percentile of the relevant market
data of Chief Executive Officer positions of similarly situated publicly traded
Biotech companies provided however, that such adjustment does not represent a
reduction in base salary.

 

(b)  Performance Bonus. You shall be entitled to participate in a Company annual
bonus program for each calendar year of your employment period, which shall be
established by the Board pursuant to which the Board shall award bonuses to you,
based upon the achievement of written individual and corporate objectives such
as the Board shall determine in consultation and agreement with you. Upon the
attainment of such performance objectives, in addition to your salary, you shall
be entitled to a cash bonus in an amount to be determined by the Board with a
target of fifty percent (50%) of your annual base salary as well as any
multiplier that may be deemed appropriate taking into consideration individual
contributions, overall company performance and other industry related benchmarks
based on relevant benchmark companies and market data. The Board shall make its
best efforts to determine, award and have the Company pay out such bonus, if
applicable, in the first calendar quarter of the annual period for which the
bonus is awarded.

 

(c) Stock Option Grant. From time to time the Board may grant you an option to
purchase common shares of the Company (the “Grant”). Unless specified otherwise,
the Grant shall be subject to the vesting schedule below.

 

(i)  Stock Options. Such option will have an exercise price equal to the closing
price of the Company’s common stock on the date of Board approval of the Grant,
which is equal to fair market value as determined by the Board on the date of
the grant (the “Grant Date”).

 

(ii) Vesting Schedule of the Grant. Two percent (2%) of the Grant shall vest
each month from the Grant Date until fully vested in accordance with the
provisions of the Company’s Amended and Restated 2013 Stock Plan and 2019 Stock
Plan. The term of all option granted under this Agreement will be for 10 years
from the Grant Date, subject to your continuing service with the Company. The
option will be incentive stock options to the maximum extent allowed by the tax
code and will be subject to the terms of the Company’s Amended and Restated 2013
Stock Plan and 2019 Stock Plan and corresponding Stock Option Agreement between
you and the Company.

 



2

 

 

3.  Benefits.

 

(a)  Benefit Plans. The Company will provide you with the opportunity to
participate in the standard benefits plans currently available to other senior
executives, including health, disability and life insurance plans. The Company
reserves the right to cancel and/or change the benefits plans it offers to its
participants at any time, subject to applicable law.

 

(b) Vacation; Sick Leave. You will be entitled to 20 days paid vacation per
year. Vacation may not be taken before it is accrued. You will be entitled to 5
days paid sick leave per year. You may carry over a maximum of 5 days of paid
vacation days and 5 days of paid sick leave time vacation and sick leave policy.

 

(c) Reimbursement of Expenses. You shall be reimbursed for all normal items of
travel and entertainment and miscellaneous expenses reasonably incurred by you
on behalf of the Company provided such expenses are documented and submitted in
accordance with the reimbursement policies in effect from time to time.

 

4. Confidential Information and Invention Assignment Agreement. You have already
executed the Company’s Confidential Information and Invention Assignment
Agreement, (the “Confidentiality Agreement”), which remains in effect.

 

5. Term and Severance. The term of your Chief Executive Officer and Chairman of
the Board positions shall be until February 21, 2024, unless terminated earlier
as provided herein. If your employment as Chief Executive Officer or Chairman
positions are terminated because of your death or Disability, the Company’s only
obligation to you shall be to pay your earned, but unpaid, salary (as of the
date of termination), benefits and the Pro-Rated Bonus for the year of
termination (as defined below) and provide you, if eligible, with the option to
elect health coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”); provided that upon termination of your employment
due to death, your estate also shall be entitled to receive a single lump sum
payment equal to three (3) months of your compensation at the rate in effect as
of the date of termination, payable within 30 days of your death. Upon
termination of your employment for Cause (as defined below), or your resignation
without Good Reason (as defined below), you shall be paid any accrued and unpaid
base salary, the Pro-Rated Bonus and benefits through the date of termination
and shall have no further rights to any compensation or any other benefits under
the Agreement or otherwise.

 

(a) Termination of Service Other Than for Cause or Resignation for Good Reason
(Not in Connection with a Change in Control). If the Company terminates your
employment or Chairman position other than for Cause or Disability or death, or
if you resign for Good Reason, in any case in circumstances other than those
described in Section 5(b), you shall be entitled to the following:

 

(i)  Subject to Section 6 hereof, a single lump sum payment equal to twenty-four
(24) months of your compensation (at the rate in effect as of the date of
termination), payable on the first payroll date following the date the Release
(as defined in Section 6 hereof) becomes effective and irrevocable in accordance
with its terms.

 



3

 

 

(ii) Subject to Section 6 hereof, continued health benefits for the 24-month
period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. During this continuation period, the Company will subsidize your
premiums in an amount equal to what it would have paid toward health insurance
premiums for an active employee with similar coverage. Notwithstanding the
foregoing, you shall be required to pay any and all service provider premiums
associated with COBRA coverage and, if you begin providing services to another
service recipient and become covered by such service recipient’s health benefits
plan or program, the continued health benefits and Company subsidy provided
hereunder shall cease.

 

(iii) All outstanding equity awards granted to you under the Company’s equity
compensation plans shall become immediately vested and exercisable (as
applicable) as of the date of such termination, the performance goals with
respect to such outstanding performance awards, if any, will deemed satisfied at
“target”, and all outstanding and vested Company stock options (including those
that vest pursuant to the operation of this paragraph) will remain exercisable
for the full duration of their term.

 

(iv) Subject to Section 6 hereof, a single lump sum payment equal to your annual
bonus for the year of termination, assuming that the applicable goals were
satisfied at the “target” level, pro-rated based on the number of days in the
Company’s fiscal year through (and including) the date of termination (the
“Pro-Rated Bonus”), payable on the first payroll date following the date the
Release (as defined in Section 6 hereof) becomes effective and irrevocable in
accordance with its terms.

 

(b) Change in Control. If the Company terminates your employment or Chairman
position other than for Cause or Disability or death, or if you resign for Good
Reason, or if the Company fails to renew your position as Chief Executive
Officer and Chairman of the Board on February 21, 2024 under this Agreement and
your employment with the Company terminates, in any case during the 12-month
period beginning on the date of a Change in Control (as defined in the Company’s
2013 Amended and Restated Stock Plan and 2019 Stock Plan), you shall be entitled
to the following:

 

(i) Subject to Section 6 hereof, a single lump sum payment equal to thirty (30)
months of your compensation (at the rate in effect as of the date of
termination), payable on the first payroll date following the date the Release
(as defined in Section 6 hereof) becomes effective and irrevocable in accordance
with its terms.

 

(ii) Subject to Section 6 hereof, continued health benefits for the 30-month
period beginning on the date of termination, with such period to run
concurrently with any period for which you are eligible to elect health coverage
under COBRA. During this continuation period, the Company will subsidize your
premiums in an amount equal to what it would have paid toward health insurance
premiums for an active employee with similar coverage. Notwithstanding the
foregoing, you shall be required to pay any and all service provider premiums
associated with COBRA coverage and, if you begin providing services to another
service recipient and become covered by such service recipient’s health benefits
plan or program, the continued health benefits and Company subsidy provided
hereunder shall cease.

 



4

 

 

(iii) All outstanding equity awards granted to you under the Company’s equity
compensation plans shall become immediately vested and exercisable (as
applicable) as of the date of such termination, the performance goals with
respect to such outstanding performance awards, if any, will deemed satisfied at
“target”, and all outstanding and vested Company stock options (including those
that vest pursuant to the operation of this paragraph) will remain exercisable
for the full duration of their term.

 

(iv) Subject to Section 6 hereof, a single lump sum payment equal to Pro-Rated
Bonus, payable on the first payroll date following the date the Release (as
defined in Section 6 hereof) becomes effective and irrevocable in accordance
with its terms.

 

(c) “Cause” means: (i) your gross negligence and/or willful misconduct (as such
terms are generally understood and applied to the performance of an executive)
in the performance of your material duties with respect to the Company as
determined, in each case, by a court of competent jurisdiction not subject to
further appeal or a final arbitration award, as provided hereunder; (ii) the
conviction by you of a crime constituting a felony, or (iii) you shall have
committed any material act of malfeasance, dishonesty or breach of fiduciary
duty against the Company, for which you shall have a thirty (30) day cure period
following notice thereof from the Company (except for a conviction pursuant to
subsection (ii), for which there shall be no cure period).

 

(d) “Good Reason” means: (i) the Company’s material breach any of its
obligations under this Agreement; (ii) a material reduction of your base salary
or target bonus opportunity; (iii) a material change to the title, scope of your
work; (iv) an abandonment of, or fundamental change in, the primary business or
primary products of the Company; (v) the termination, elimination of your duties
as Chief Executive Officer or director or Chairman of the Board of the Company,
other than for Cause or voluntary resignation; (vi) the appointment of a new
Chief Executive Officer or Chairman of the Board, or person performing similar
duties; or (vii) the Company’s regular requirement that you perform services in
or relocate to a location that is outside New York City. A termination will not
be deemed to be for Good Reason unless the Company does not cure within 30 days
after receipt of written notice from you specifying the Good Reason and
referring to your right to resign for Good Reason. Any resignation for Good
Reason will be effective immediately upon your giving notice of your resignation
for Good Reason to the Company, conditioned upon your having provided proper
notice of Good Reason and time to cure in accordance with this provision.

 

(e) “Disability” means that (i) you have been unable, for a period of 180
consecutive business days, to perform your duties under this Agreement, as a
result of physical or mental illness or injury, and (ii) a physician selected or
approved by the Company has determined that it is either not possible to
determine when such inability to perform will cease or that it appears probable
that such inability will be permanent during the remainder of your life.

 



5

 

 

(f) Mitigation. In the event that you are entitled to severance pursuant to this
Agreement, you have no duty to mitigate and your severance will not be reduced
for any reason.

 

6. Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any severance payment or benefit under
Sections 5(a)(i), 5(a)(ii), 5(a)(iv), 5(b)(i), 5(b)(ii), or 5(b)(iv) hereof
unless: (a) you or your legal representative first executes within 50 calendar
days after the date of presentment a release of claims agreement in the form as
to be provided by the Company (the “Release”) and substantially similar to the
form of Release attached hereto as Exhibit A, (b) you do not revoke the Release,
and (c) the Release becomes effective and irrevocable in accordance with its
terms. The Company shall provide the Release to you for your review within ten
(10) days of the date of termination.

 

7. Non-Solicitation. You agree that during the term of your employment with the
Company, and for a period of 24 months following the cessation of employment
with the Company for any reason or no reason, you shall not directly or
indirectly solicit, induce, recruit or encourage any of the Company’s employees
or consultants to terminate their relationship with the Company, or attempt any
of the foregoing, either for yourself or any other person or entity. For a
period of 24 months following cessation of your employment with the Company for
any reason or no reason, you shall not attempt to negatively influence any of
the Company’s clients or customers from purchasing Company products or services
or to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

8. Arbitration. Any dispute or claim arising out of or in connection with your
employment with the Company (except with regard to enforcement of the
Confidentiality Agreement) will be finally settled by arbitration in New York,
New York in accordance with the Commercial Arbitration Rules of the American
Arbitration Association by one arbitrator appointed in accordance with said
rules. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The parties agree that this Agreement
evidences a transaction involving interstate commerce and that the operation,
interpretation and enforcement of this arbitration provision, the procedures to
be used in conducting an arbitration pursuant to this arbitration provision, and
the confirmation of any award issued to either party by reason of such
arbitration, is governed exclusively by the Federal Arbitration Act, 9 U.S.C. §
21 et seq. Notwithstanding the foregoing, the parties may apply to any court of
competent jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this paragraph, without breach of this
arbitration provision. The Company shall pay all fees and expenses for the
arbitration itself; provided that the cost of the arbitrator will be equally
divided between the parties. The Company will pay your legal fees, provided
that, if you substantially do not prevail, the Company shall be reimbursed for
your reasonable legal fees.

 

9. Indemnification. Effective August 7, 2015, you have entered into an
Indemnification Agreement with the Company. This agreement shall still remain in
effect.

 



6

 

 

10. Section 280G. In the event it shall be determined that any payment or
distribution by the Company to or for your benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (the “Total Payments”), is or will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then the Total Payments shall be reduced to the maximum
amount that could be paid to you without giving rise to the Excise Tax (the
“Safe Harbor Cap”), if the net after-tax benefit to you after reducing your
Total Payments to the Safe Harbor Cap is greater than the net after-tax
(including the Excise Tax) benefit to you without such reduction. The reduction
of the amounts payable hereunder, if applicable, shall be made by reducing such
payment that trigger the Excise Tax in the following order: (i) reduction of
cash payments, (ii) cancellation of accelerated vesting of performance-based
equity awards (based on the reverse order of the date of grant), (iii)
cancellation of accelerated vesting of other equity awards (based on the reverse
order of the date of grant), and (iv) reduction of any other payments due to you
(with benefits or payments in any group having different payment terms being
reduced on a pro-rata basis). All mathematical determinations, and all
determinations as to whether any of the Total Payments are “parachute payments”
(within the meaning of Section 280G of the Code), that are required to be made
under this paragraph, including determinations as to whether the Total Payments
to you shall be reduced to the Safe Harbor Cap and the assumptions to be
utilized in arriving at such determinations, shall be made at the Company’s
expense by the Company’s then current independent auditors, or such other
nationally recognized accounting firm selected by the Committee prior to the
relevant change in control transaction.

 

11.  Section 409A.

 

(a) In General. It is the Company’s intent that this Agreement be exempt from
the application of, or otherwise comply with, the requirements of Section 409A
of the Code (“Section 409A”). Specifically, any taxable benefits or payments
provided under this Agreement are intended to be separate payments that qualify
for the “short-term deferral” exception to Section 409A to the maximum extent
possible, and to the extent they do not so qualify, are intended to qualify for
the involuntary separation pay exceptions to Section 409A, to the maximum extent
possible. If neither of these exceptions applies, and if you are a “specified
employee” within the meaning of Section 409A, then notwithstanding any provision
in this Agreement to the contrary and to the extent required to comply with
Section 409A, all amounts that would otherwise be paid or provided to you during
the first six (6) months following your date of termination shall instead be
accumulated through and paid or provided (without interest) on the first
business day following the six-month anniversary of the date of termination. If
the period during which the Release must become effective and irrevocable in
accordance with its terms spans two calendar years, then, to the extent required
to comply with Section 409A, any payment to be made under this Agreement will
commence on the first payroll date that occurs in the second calendar year and
after the Release has become effective and irrevocable in accordance with its
terms. Further, to the extent required to comply with Section 409A: (i) the
amount of any expense reimbursement to which you may be entitled hereunder
during a calendar year will not affect the amount of reimbursements to be
provided in any other calendar year; (ii) your right to receive reimbursement of
an eligible expense hereunder is not subject to liquidation or exchange for
another benefit; and (iii) provided that the requisite documentation is
submitted, the Company will reimburse your eligible expenses on or before the
last day of the calendar year following the calendar year in which the expense
was incurred.

 



7

 

 

(b) Separation from Service. A termination of service shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of service unless such termination is also a “separation from
service” within the meaning of Section 409A and you are no longer providing
services (at a level that would preclude the occurrence of a “separation from
service” within the meaning of Section 409A) to the Company or its affiliates as
an employee or consultant, and for purposes of any such provision of this Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service” within the meaning of Section 409A.

 

12. Attorneys’ Fees. Should either party hereto, or any heir, personal
representative, successor or assign of either party hereto, resort to legal
proceedings in connection with this Agreement, the party or parties prevailing
in such legal proceedings shall be entitled, in addition to such other relief as
may be granted, to recover its or their reasonable attorneys’ fees and costs in
such legal proceedings from the non-prevailing party or parties.

 

13. Assistance in Litigation. You shall, during and after termination of
employment, upon reasonable notice, furnish such information and proper
assistance to the Company as may reasonably be required by the Company in
connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become a party; provided, however, that such assistance
following termination shall be furnished at mutually agreeable times and for
mutually agreeable compensation.

 

14. Miscellaneous. This Agreement, together with the Confidentiality Agreement,
and Indemnification Agreement sets forth the terms of your employment with the
Company and supersedes any prior representations or agreements, whether written
or oral. This Agreement may not be modified or amended except by a written
agreement, signed by the Company and by you. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability will
be lessened or reduced to the extent possible or will be severed and will not
affect any other provision and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein. This Agreement will be governed by
New York law without reference to rules of conflicts of law. All notices,
requests, demands and other communications called for hereunder shall be in
writing and shall be deemed given (i) on the date of delivery if delivered
personally, (ii) one (1) day after being sent by a well established commercial
overnight service, (iii) three (3) days after being mailed by registered or
certified mail, return receipt requested, prepaid and addressed to the parties
or their successors at the following addresses, or at such other addresses as
the parties may later designate in writing, (iv) upon confirmation of facsimile
transfer, if sent by facsimile or (v) upon confirmation of delivery when
directed to the electronic mail address set forth below, if sent by electronic
mail:

 

  If to the Company: 275 Madison Avenue, Suite 702     New York, NY 10016      
  If to you: Sandesh Seth     275 Madison Avenue, Suite 702     New York, NY
10016

 

8

 

 

15. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company may
be required to withhold pursuant to any law or government regulation or ruling.

 

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below.

 

Very truly yours,   ACCEPTED AND AGREED:       ACTINIUM PHARMACEUTICALS, INC.  
SANDESH SETH         By:                                                        
  David Nicholson       Chairman Compensation Committee             Dated:
August 12, 2020   Dated: August 12, 2020

 

9

 

 

EXHIBIT A

 

RELEASE OF CLAIMS

 

FOR AND IN CONSIDERATION OF the payments and benefits (the “Separation
Benefits”) to be provided to me in connection with the separation of my
relationship with the Company, in accordance with the Agreement between Actinium
Pharmaceuticals, Inc. (the “Company”) and me dated as August 12, 2020 (the
“Agreement”), which Separation Benefits are conditioned on my signing this
Release of Claims (“Release”) and which I will forfeit unless I execute and do
not revoke this Release of Claims, I, on my own behalf and on behalf of my heirs
and estate, voluntarily, knowingly and willingly release and forever discharge
the Company, its subsidiaries, affiliates, parents, and stockholders, together
with each of those entities’ respective officers, directors, stockholders,
employees, agents, fiduciaries and administrators (collectively, the
“Releasees”) from any and all claims and rights of any nature whatsoever which I
now have against them up to the date I execute this Release, whether known or
unknown, suspected or unsuspected. This Release includes, but is not limited to,
any rights or claims relating in any way to my employment or consulting
relationship with the Company or any of the other Releasees or the termination
thereof, any contract claims (express or implied, written or oral), including,
but not limited to, the Agreement, or any rights or claims under any statute,
including, without limitation, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, the
Rehabilitation Act of 1973 (including Section 504 thereof), Title VII of the
1964 Civil Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the
Civil Rights Act of 1991, the Equal Pay Act, the National Labor Relations Act,
the Worker Adjustment and Retraining Notification Act, the Family Medical Leave
Act, the Lilly Ledbetter Fair Pay Act, the Genetic Information
Non-Discrimination Act, the New York State Human Rights Law, the New York City
Human Rights Law, and the Employee Retirement Income Security Act of 1974, all
as amended, and any other federal, state or local law. This Release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, incentive and performance compensation, bonuses, equity grants,
vacation, pension benefits, 401(k) Plan benefits, stock benefits or any other
employee benefits, or any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
age, religion, sexual orientation, religious creed, sex, national origin,
ancestry, alienage, citizenship, nationality, mental or physical disability,
denial of family and medical care leave, medical condition (including cancer and
genetic characteristics), marital status, military status, gender identity,
harassment or any other basis prohibited by law.

 



10

 

 

As a condition of the Company entering into this Release, I further represent
that I have not filed against the Company or any of the other Releasees, any
complaints, claims or lawsuits with any arbitral tribunal, administrative
agency, or court prior to the date hereof, and that I have not transferred to
any other person any such complaints, claims or lawsuits. I understand that by
signing this Release, I waive my right to any monetary recovery in connection
with a local, state or federal governmental agency proceeding and I waive my
right to file a claim seeking monetary damages in any arbitral tribunal,
administrative agency, or court. This Release does not: (i) prohibit or restrict
me from communicating, providing relevant information to or otherwise
cooperating with the U.S. Equal Employment Opportunity Commission or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Release or its underlying facts, or (ii) require me to notify
the Company of such communications or inquiry. Furthermore, notwithstanding the
foregoing, this Release does not include and will not preclude: (a) rights or
claims to vested benefits under any applicable retirement and/or pension plans;
(b) rights under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”); (c) claims for unemployment compensation; (d) rights to defense and
indemnification, if any, from the Company for actions or inactions taken by me
in the course and scope of my employment with the Company and its parents,
subsidiaries and/or affiliates; (e) any rights I may have to obtain contribution
as permitted by law in the event of entry of judgment against the Company as a
result of any act or failure to act for which I and the Company are held jointly
liable; (f) the right to any equity awards that vested prior to or because of
the termination of my employment, and/or (g) any actions to enforce the
Agreement.

 

Nothing herein shall be construed to limit my right to (1) respond accurately
and fully to any question, inquiry or request for information when required by
legal process; or (2) disclose information to regulatory bodies. I understand
that I am not required to contact the Company before engaging in such
communications.

 

I acknowledge that, in signing this Release, I have not relied on any promises
or representations, express or implied, other than those that are set forth
expressly herein or in the Agreement and that are intended to survive separation
from employment, in accordance with the terms of the Agreement.

 

I further acknowledge that:

 

1. I first received this Release on the date of the Agreement to which it is
attached as Exhibit A;

 

2. I understand that, in order for this Release to be effective, I may not sign
it prior to the date of my separation of employment with the Company but that if
I wish to receive the Separation Benefits, I must sign and return this Release
within [21/45] days of its presentation to me after my termination of
employment;

 

3. I have carefully read and understand this Release;

 

4. The Company advised me to consult with an attorney and/or any other advisors
of my choice before signing this Release;

 

5. I understand that this Release is LEGALLY BINDING and by signing it I give up
certain rights;

 

6. I have voluntarily chosen to enter into this Release and have not been forced
or pressured in any way to sign it;

 



11

 

 

7. I acknowledge and agree that the Separation Benefits are contingent on
execution of this Release, which releases all of my claims against the Company
and the Releasees, and I KNOWINGLY AND VOLUNTARILY AGREE TO RELEASE the Company
and the Releasees from any and all claims I may have, known or unknown, in
exchange for the benefits I have obtained by signing, and that these benefits
are in addition to any benefit I would have otherwise received if I did not sign
this Release;

 

8. I have seven (7) days after I sign this Release to revoke it by notifying the
Company in writing. The Release will not become effective or enforceable until
the seven (7) day revocation period has expired;

 

9. This Release includes a WAIVER OF ALL RIGHTS AND CLAIMS I may have under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); and

 

10. This Release does not waive any rights or claims that may arise after this
Release becomes effective, which is seven (7) days after I sign it, provided
that I do not exercise my right to revoke this Agreement.

 

Intending to be legally bound, I have signed this Release as of the date written
below.

 

Signature:     Date Signed:    

 

 

12



 

 